Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2022 has been entered.
 
Status of Claims
1.	This Final Office action is in response to the application filed on 03/27/2017 and the Amendments and remarks filed on 02/02/2022
2.	Claims 3, 6, 7, 9,10, 15, and 18 are cancelled
3.	Claims 1 2, 4, 5, 8, 12, 13, 19, and 20 are amended.
4.	Claims 1, 2, 4-5, 8, 11-14, and 16-17, 19-20 are amended. 

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7.	Claims 1, 2, 4-5, 8, 11-14, and 16-17, 19-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 1, 2, 4-5, 8, 11-14, and 16-17, 19-20 are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101.
8.	Therefore, claims 1, 2, 4-5, 8, 11-14, and 16-17, 19-20 were analyzed for U.S.C. 101 as follows:
9.	Claims 1-2, 4, 5, 8, 11-12 are directed to a method, claims 13-14, 16-17, 19-20 are directed to system. The claims are directed to a non-statutory judicial exception of an abstract idea.
10.	In claim 1, corresponding claim 13, 19, and 20 the limitations that define an abstract idea 
A computer implemented method for facilitation of efficient processing of electronic message data segments communicated to an application via a network from message sources using a communications protocol which generates a transport layer acknowledgement message acknowledging receipt of an electronic message data segment, the method comprising:
receiving, by a network interface coupled with the network, a plurality of electronic message data segments from the network, wherein each electronic message data segment comprises  one or more electronic data transaction request messages arranged in a sequential plurality of ordinal positions from a first position to a last position within the electronic message data segment each electronic data transaction request message in an electronic message data segment including an instruction to perform a transaction on a data object, a quantity, and a value, each data transaction request message associated with one of the plurality of ordinal position of the electronic message data segment; wherein each of the plurality of electronic message data segments comprises a format for transmission using Transmission Control Protocol (TCP)
associating, by a processor of the network interface, each received electronic message data segment with time signal data indicative of a time the electronic message data segment was received by the network interface;
subsequently immediately upon receipt of an electronic message data segment before any of the electronic data transaction request messages corresponding to the electronic message data segment are processed by the destination application, for each electronic data transaction request message comprised thereby:
generating, by the processor, a hardware based identification number based on (i) the time signal data associated with the electronic message data segment which comprises the electronic data transaction request message and (ii) the ordinal position associated with the electronic data transaction request message within the electronic message data segment;
augmenting, by the processor, the electronic data transaction request message with the generated identification number; and
communicating, by the processor, the augmented electronic data transaction request message to the destination application; and
for each received electronic message data segment:
generating, by the processor, a transport layer acknowledgement message (TCP ACK) based on the TCP acknowledging receipt of the electronic message data segment, wherein the TCP ACK includes a TCP optional data header;
augmenting, by the processor, the TCP ACP to include, in the TCP optional data header, the generated hardware based identification number associated with one of the electronic data transaction request messages associated with the electronic message data segment; and
communicating, by the processor, the augmented TCP ACK to the message source associated with the electronic message data segment, wherein the message source associated with the electronic message data segment receives the augmented TCP ACK before any of the augmented electronic data transaction request messages corresponding to the electronic message data segment are processed by the application which, using, a transaction processor associated with the destination application, whether an attempt to match an electronic data transaction request message with at least one previously received but unsatisfied electronic data transaction request message for a transaction which is counter thereto, and messages indicative of the result thereof are transmitted.
11.	Claim 1, corresponding 13, 19, and 20 recite steps for processing electronic data messages in an ordered pair associated with a generated identification number using concepts relating to certain methods of Organizing Human Activity, more specifically fundamental economic principles or practices (including hedging, insurance, mitigating risk)
12.	The limitations of generating a transport layer acknowledgement message, acknowledging receipt of an electronic message, receiving a plurality of electronic message data segments, association with an ordinal position, association each received electronic message, receiving by the network interface, generating an identification number, which is implementing certain methods of organizing human activity but with the recitation of generic computer components. That is, other than reciting that the abstract idea will be operable on generic computer components, nothing in the claim element preclude the steps could be performed in the human mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer component, the claim recites an abstract idea. 
13.	Independent claim 1, and corresponding claim 13, 19, and 20 further recite the additional elements or combination of elements other than the abstract idea of a "network interface", “system”, "network", "application", “TCP optional data header”, "memory", and "processor''. The individual computing components and additional elements in the claims are recited, under its broadest reasonable interpretation, at a high level of generality and do not amount to anything more than instructions to perform the abstract idea using a generic computer. Here, the judicial exception is not integrated into a practical application. The additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea. 
14.	The interpretation of the computing components is consistent with applicant's specification which describes the components in broad terms:
Fig. 1 also shows the LAN 160 coupled with a wide area network ("WAN") 162 which may be comprised of one or more public or private wired or wireless networks. (Specification: Paragraph [0094])
As illustrated in Fig. 2, the computer system 200 may include a processor 202, e.g., a central processing unit (CPU), a graphics processing unit (GPU), or both. The processor 202 may be a component in a variety of systems. For example, the processor 202 may be part of a standard personal computer or a workstation. The processor 202 may be one or more general processors, digital signal processors (Specification: Paragraph [00100]
In an alternative embodiment, dedicated or otherwise specifically configured hardware implementations, such as application specific integrated circuits, programmable logic arrays and other hardware devices, can be constructed to implement one or more of the methods described herein. Applications that may include the apparatus and systems of various embodiments can broadly include a variety of electronic and computer systems. (Specification: Paragraph [00109])
Receiving may be performed using any technique operable to acquire or remove the messages from a path through the network upon which the messages are traveling. In an embodiment, the messages are received at the common destination using a network interface controller ("NIC"). Any NIC may be used, however in an embodiment, a NIC may be adapted to implement embodiments disclosed herein using various hardware or software components and configurations, such as those disclosed with respect to Fig. 2. (Specification: Paragraph [00320])
The computer system 200 may include a memory 204 that can communicate via a bus 208. The memory 204 may be a main memory, a static memory, or a dynamic memory. The memory 204 may include, but is not limited to, computer readable storage media such as various types of volatile and non-volatile storage media, including but not limited to random access memory, read-only memory, programmable read-only memory, electrically programmable read- only memory, electrically erasable read-only memory, flash memory, magnetic tape or disk, optical media and the like. In one embodiment, the memory 204 includes a cache or random (Specification: Paragraph [00101])
15.	Based on the above interpretation and descriptions, the additional elements and limitations are comparable to devices available in the relevant field. These additional elements amount to no more than generic computing components that do not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. The claim does not recite any improvements to the generic computing components. The result produced by the invention is no different than a purely mental result, making the role of the computing components insignificant to the abstract ideas, which are not transformed or limited in any significant or meaningful way by the superficial recitation of generic computing technologies. In addition, the claims do not recite additional elements that integrate the exception into a practical application of that exception.
16.	Finally, taken together, the additional elements and components of claim 1, corresponding 13, 19, and 20 have been considered and are not ordered combinations as defined by the courts. 
17.	Dependent claims 2, 4, and corresponding claims 14, 16 further recite that further 
processing, by the destination application, the augmented electronic data transaction request message, receiving, by the network interface coupled with the network, an electronic message data segment including an electronic data transaction request message including an identification number associated with one of the electronic data transaction request messages previously received by the network interface, and modifying, by the destination application, the previously received electronic data transaction request message based on the electronic data transaction request message. The limitations do not take it out of the grouping of abstract idea. The receiving, associating and modifying steps are recited at a high-level of generality (i.e., a generic network to carry out the abstract idea of receiving, gathering, and analyzing data and display the results) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Simply suggesting a technological environment upon which the abstract idea may be implemented does not alter or transform the abstract idea.
18.	The additional element "network interface coupled with the network" and " destination application" recited at a high level of generality and does not amount to anything more than instructions to perform the abstract idea using a generic computer. The additional component and additional elements amount to no more than a generic computing component and elements that does not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. The claims do not recite any improvements to the generic computing component. The result produced by the invention is no different than a purely mental result, making the role of the computing component insignificant to the abstract ideas, which are not transformed or limited in any significant or meaningful way by the superficial recitation of generic computing technology. The claim does not recite additional elements that integrate the exception into a practical application of that exception Therefore, like the independent claim, dependent 2,4, and corresponding claims 14,16 are directed to an ineligible judicial exception without any significant more.
19.	In claims 5, 8, 11,12, and 17 further recite further limitation of further comprising: receiving, by a message source, an augmented TCP ACK acknowledging receipt of an electronic message data segment, the augmented TCP ACK including an identification number for one of the electronic data transaction request messages associated with the electronic message data segment; and generating, by the message source, an identification number for another of the electronic data transaction request messages associated with the electronic message data segment based on the identification number of the one of the electronic data transaction request messages, and the generated hardware based identification number associated with the electronic data transaction request message associated with the last ordinal position within the electronic message data segment, wherein the plurality of electronic message data segments comprises financial messages, and the message sources comprise market participants, wherein the destination application comprises one of an order entry gateway application for use with an exchange operational to match trades using the financial messages or a match engine module including a transaction processor configured to match trades using the financial messages, and wherein each electronic data transaction request message includes an instruction to perform a transaction on a data object, a quantity, and a value. The above limitations do not transform the abstract idea but merely elaborates on how the abstract idea in the independent claims may be implemented (i.e., the steps to process electronic financial message for a transaction based on the associating and matching message by position) and the technological environment upon which the abstract idea may be carried out. Simply suggesting a technological environment upon which the abstract idea may be implemented does not alter or transform the abstract idea. Therefore, the claims recite an abstract idea.
20.	The additional elements "order entry gateway application", "transaction processor", "match engine", and “message source” recited at a high level of generality and does not amount to anything more than instructions to perform the abstract idea using a generic computer. The additional component and additional elements amount to no more than a generic computing component and elements that does not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. The claims do not recite any improvements to the generic computing component. The result produced by the invention is no different than a purely mental result, making the role of the computing component insignificant to the abstract ideas, which are not transformed or limited in any significant or meaningful way by the superficial recitation of generic computing technology. The claims do not recite additional elements that integrate the exception into a practical application of that exception Therefore, claims 5, 8, 11,12, and 17 are directed to an ineligible judicial exception without any significant more. 
21.	Regarding claims 1, 13, 19, 20, recite to "signal data" and "logic". The broadest reasonable interpretation of a claim drawn to one or more computer readable tangible storage media typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customer meaning of computer readable medium. The specification does not disclose clarification on if the signal is transitory or non-transitory medium herein, "signal data" and "logic" are not to be construed as being transitory signal per se, as is the case here.
22.	Here as seen in the applicant's specification:
The present disclosure contemplates a computer-readable medium that includes instructions 212 or receives and executes instructions 212 responsive to a propagated signal, so that a device connected to a network 220 can communicate voice, video, audio, images or any other data over the network 220. Further, the instructions 212 may be transmitted or received over the network 220 via a communication interface 218. The communication interface 218 may be a part of the processor 202 or may be a separate component. The communication interface 218 may be created in software or may be a physical connection in hardware. (Specification: Paragraph [00105])
23.	Claims 2, 4-5, 8, 11,12 are dependent on 1 and claims 14, 16, and 17, are dependent on claims 13. Therefore, claims 1-20 are rejected as covering a signal per se, which is not directed towards statutory subject matter. See MPEP 2111.01. 
24.	In summary, the independent and dependent claims, both individually and in combination with the ordered claims, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims 1, 2, 4-5, 8, 11-14, and 16-17,19-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
25.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
26.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
27.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 
U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness
28.	Claims 1, 2, 4-5, 8, 11-14, and 16-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Golubovsky et. al (US Patent Application Publication 2017/0103460 A1; hereafter known as Golubovsky '3460) in view of Golubovsky et. al (US Patent Application Publication 2017/0103115A1; Hereafter known as Golubovsky '3115) in further view of Parsons et. al (US Patent Application Publication No.:  2014/0180905; hereafter known as Parsons)

29.	In claim 1: Golubovsky '3460 discloses,
A computer implemented method for facilitation of efficient processing of electronic message data segments communicated to an application via a network (i.e., processes performed by exchange 100 (e.g., matching, modifying, or canceling orders) in response to submitted data transaction requests may cause electronic data feed manager 115 to generate messages that are transmitted as part of market data feed 113 to other client systems 114 (e.g., other market participants) via network interface) from message sources using a communications protocol (i.e., transmitted according to numerous formats, standards or protocols) which generates a transport layer acknowledgement message acknowledging receipt of an electronic message data segment (i.e. private feed may be an acknowledgement message that the data transaction request has been received and/or that the data transaction request has been processed and an acknowledgement message  may be generated and transmitted back to the order submitting client system by using network interface), the method comprising: (Golubovsky '3460: Paragraph [0010], [0011],[0012], [0030],[0034], [0084], [0096])
communicating, by the processor, the augmented TCP ACK to the message source associated with the electronic message data segment, wherein the message source associated with the electronic message data segment receives the augmented TCP ACK (i.e., an acknowledgement message 118 may be generated and transmitted back to the order submitting client system 102 by using network interface and transmitted according to numerous formats, standards or protocols) (Golubovsky '3460: Paragraph [0012], [0030], [0034], [0086],[0096]) before (i.e. such protocols may generate standards or protocols, such as Ethernet (or IEEE 802.3), SAP, ATP, Bluetooth, and TCP/IP) any of the augmented electronic data transaction request messages corresponding to the electronic message data segment are processed by the destination application. which, using (i.e. processes performed by exchange 100 (e.g., matching, modifying, or canceling orders) in response to submitted data transaction requests may cause electronic data feed manager 115 to generate messages that are transmitted as part of market data feed 113 to other client systems and electronic data messages are submitted to exchange 100 via network interface 106 and include data transaction requests) (Golubovsky '3460: Paragraph [0011],[0026], [0034],[0086],[0096]) a transaction processor (i.e., matching engine processor)  associated with the destination application, attempts to match an electronic data transaction request message with at least one previously received but unsatisfied electronic data transaction request message (i.e., may attempt to match orders already stored in the electronic book where matching incoming aggressive orders, the matching engine processor may attempt to match orders already stored in the electronic order book)  for a transaction which is counter thereto (i.e., No match is identified for the new order and the order is added to the buy side of the electronic order book) , and messages indicative of the result thereof are transmitted (i.e., In response to such a change, matching engine processor 108 may identify two orders that can match and trigger the execution of a trade between those two orders and updates based on actions taken by exchange 100. The updates are continuously transmitted by exchange). (Golubovsky ’3460: Paragraph [0032],[0043], [0047], [0050],[0051])
wherein each of the plurality of electronic message data segments comprises a format for transmission using Transmission Control Protocol (TCP); (i.e., transmitted according to numerous formats, standards or protocols, such as Ethernet (or IEEE 802.3), SAP, ATP, Bluetooth, and TCP/IP, )(Golubovsky '3460: Paragraph [0096], [0102])
substantially immediately upon to receipt of an electronic message data segment before any of the electronic data transaction request messages corresponding to the electronic message data segment are processed by the destination application (i.e.,  processes performed by exchange 100 (e.g., matching, modifying, or canceling orders) in response to submitted data transaction requests may cause electronic data feed manager 115 to generate messages that are transmitted as part of market data feed 113 to other client systems and this information may allow computer systems of the client to perform a correlating process to identifier messages on the electronic market data feeds (e.g., that are public) that may be attributed to data transaction requests from the client) (Golubovsky '3460: Paragraph [0034]),
Golubovsky ’3460 does not disclose,
 receiving, by a network interface coupled with the network, a plurality of electronic message data segments from the network, wherein each electronic message data segment comprises one or more electronic data transaction request messages arranged in a sequential plurality of ordinal positions from a first position to a last position within the electronic message data segment, each electronic data transaction request message in an electronic message data segment including an instruction to perform a transaction on a data object, a quantity, and a value, each data transaction request message associated with one of the plurality of ordinal positions of the electronic message data segment, wherein each of the plurality of electronic message data segments comprises a format for transmission using Transmission Control Protocol (TCP);
associating, by a processor of the network interface, each received electronic message data segment with time signal data indicative of a time the electronic message data segment was received by the network interface; 
substantially immediately upon receipt of an electronic message data segment before any of the electronic data transaction request messages corresponding to the electronic message data segment are processed by the destination application, for each electronic data transaction request message comprised thereby: 
generating, by the processor, a hardware based identification number based on (i) the time signal data associated with the electronic message data segment which comprises the electronic data transaction request message and (ii) the ordinal position associated with the electronic data transaction request message within the electronic message data segment; 
augmenting, by the processor, the electronic data transaction request message with the generated hardware based identification number; and 
communicating, by the processor, the augmented electronic data transaction request 2Application Serial No. 15/470,333LSK Ref. No. 004672-17002A-US message to the destination application; and 
for each received electronic message data segment: 
augmenting, by the processor, TCP ACK to include, in the TCP optional data header, the generated hardware based identification number associated with only one of the electronic data transaction request messages associated with the electronic message data segment;
generating, by the processor, a transport layer acknowledgement message (TCP ACK) based on the TCP acknowledging receipt of the electronic message data segment, wherein the TCP ACK includes a TCP optional data header; 
	However Golubovsky ‘3115 discloses,
associating, by a processor of the network interface, each received electronic message data segment with time signal data indicative of a time the electronic message data segment was received by the network interface; (i.e., timestamps are sent in two separate parts. One part may be a standalone message that carries the current second (e.g., as recognized by an example exchange computer system) and another part may be a nanosecond field that is included in other message types electronic order data messages where different networking protocols responsible for encapsulating and delivering the data (Golubovsky ‘3115: Paragraph [0004], [0046], [0072], [0096])
communicating, by the processor, the augmented electronic data transaction request message to the destination application; and (i.e., an electronic data feed may be provided to external computing systems via network interface 518 and use or be based on the ITCH protocol. For example, an exchange computing system may transmit, as part of an electronic data feed, electronic message to client computer systems) (Golubovsky ‘3115: Paragraph [0026], [0027], [0036], [0083])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Golubovsky '3460 and Golubovsky '3115 so that method can associate the electronic message with the time signal and communicate the results to the application via the network interface. The technology herein relates to maintaining a data structure of data processing requests and sending updates regarding handling of the data processing requests by using an electronic data feed. (Golubovsky ‘3115: Paragraph [0002]). According to certain example embodiments, a pre-existing order book data structure may be improved upon by incorporating one or more fields into the data structure and data feed may be modified or adjusted to incorporate the added functionality. (Golubovsky ‘3115: Paragraph [0120], [0122])
The combination of Golubovsky ‘3115 and Golubovsky '3460 do not disclose,
receiving, by a network interface coupled with the network, a plurality of electronic message data segments from the network, wherein each electronic message data segment comprises one or more electronic data transaction request messages arranged in a sequential plurality of ordinal positions from a first position to a last position within the electronic message data segment, each electronic data transaction request message in an electronic message data segment including an instruction to perform a transaction on a data object, a quantity, and a value, each data transaction request message associated with one of the plurality of ordinal positions of the electronic message data segment,
for each electronic data transaction request message comprised thereby: 
generating, by the processor, a hardware based identification number based on (i) the time signal data associated with the electronic message data segment which comprises the electronic data transaction request message and (ii) the ordinal position associated with the electronic data transaction request message within the electronic message data segment; 
augmenting, by the processor, the electronic data transaction request message with the generated hardware based identification number; and 
for each received electronic message data segment: 
augmenting, by the processor, TCP ACK to include, in the TCP optional data header, the generated hardware based identification number associated with only one of the electronic data transaction request messages associated with the electronic message data segment;
generating, by the processor, a transport layer acknowledgement message (TCP ACK) based on the TCP acknowledging receipt of the electronic message data segment, wherein the TCP ACK includes a TCP optional data header; 
However Parsons discloses, 
receiving, by a network interface coupled with the network (i.e., network devices that allow for custom protocol implementation), a plurality of electronic message data segments from the network (i.e., where each of at least a plurality of the incoming data packets contain a plurality of financial market data messages), wherein each electronic message data comprises  one or more electronic data transaction request messages segment (i.e., the payload of each incoming data packet can comprise one or more financial market data messages)(Parsons: Paragraph [0043], [0055] [0090], [0113]) arranged in a sequential plurality of ordinal positions from a first position to a last position within the electronic message data segment each electronic data transaction request message in an electronic message data segment including an instruction to perform a transaction on a data object, a quantity, and a value, each data transaction request message associated with one of the plurality of ordinal position of the electronic message data segment; (i.e., it is possible for packets on a given multicast group to be delivered in out-of-sequence, if the packets traverse different paths through the network. The packet buffers in the arbiter may optionally provide for resequencing by inserting each new packet in the proper sequence in the buffer. Extracted fields, such as symbols and order reference numbers, can be added to the meta-data that accompanies the packet as well as synthetic quote engine for best bid offer values including configured to monitor a wide variety of data quality metrics on a per-symbol, per-market basis as it propagates through the IFS) (Parsons: Paragraph [0092],[0093], [0097], [0103], [0118], [0123]) 
for each electronic data transaction request message comprised thereby: (i.e., each incoming data packet has a payload that contains multiple financial market data messages from the same financial market and that a packet may contain one or more market data update messages for one or more financial instruments) (Parson: Paragraph [0044], [0092], [0103])
generating, by the processor, a hardware based identification number (i.e., can receive streaming parsed messages that include a symbol reference or an order reference to identify a message or event type) based on (i) the time signal data (i.e., high-resolution IFS transmit timestamps) associated with the electronic message data segment which comprises the electronic data transaction request message (i.e., IFS can be configured to append fields to the raw message or (may be appended to raw message formats or included in the pre-normalized message format) and (ii) the ordinal position associated with the electronic data transaction request message within the electronic message data segment;(i.e., message-based sequence numbers or IFS may assign a per-message, per-symbol sequence number) (Parson: Paragraph [0105], [0106], [0107])
augmenting , by the processor, the electronic data transaction request message with the generated hardware based identification number; and (i.e., can receive streaming parsed messages that include a symbol reference or an order reference to identify a message or event type. For example, the IFS may assign a per-message, per-symbol sequence number) (Parsons: Paragraph [0102], [0103], [0105], [0106], [0107]) 
for each received electronic message data segment: (i.e., the offload processor receives a plurality of streams of incoming data packets) (Parson: Paragraph [0046],[0092])
augmenting, by the processor, TCP ACK to include, in the TCP optional data header, (i.e., the way in which each function is performed may vary by feed, as feed sources employ different message formats, field identifiers, datatypes, compression schemes, packet formats, transmission protocols then retrieve the necessary information about how packets belonging to the given feed are to be handled) the generated hardware based identification number associated with only one of the electronic data transaction request messages associated with the electronic message data segment; (i.e., extract specific fields required may only extract the symbol field in order to enable symbol-based routing and repackaging and the symbol-routing and repackaging function is applied, the existing feed handler will simply receive packets with messages associated with the symbol range for which it is responsible, but the message formats will conform to the exchange specification. (Parson: Paragraph [0076], [0101],[0102], [0103], [0106])
generating, by the processor, a transport layer acknowledgement message (TCP ACK) based on the TCP acknowledging receipt of the electronic message data segment, wherein the TCP ACK includes a TCP optional data header; (i.e., messages can be combined into an outgoing Ethernet frame with appropriate MAC-level, and optionally IP-level headers where IP headers allows the FPGA in the switch to communicate directly with the FPGA in the NIC, without being constrained to specific communication protocols for example monitoring applications via generated messages including functions that are applicable to feed generation include high-resolution timestamping, rate monitoring, and data quality monitoring) (Parsons: Paragraph [0098] [0099], [0110], [0135] [0144])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Golubovsky '3460, Golubovsky '3115, and Parsons so that method can generate the identification number with one of the electronic data transaction request messages associated with the electronic message data segment then can be matched in with the order in an ordinal position including an instruction with the electronic message data segment. The invention plays a valuable role in generating a new set of customized outgoing data packets from incoming data packets. (Parsons: Paragraph [0043]). Offloading these tasks from traditional platform components and embedding them in network elements may obviate some platform components, improve the performance of some components, reduce the total amount of space and power required by the platform, achieve higher system throughput, and deliver lower latency market data to consuming applications. (Parsons: Paragraph [0011]) 

30.	In claim 2: The combination of Golubovsky '3460, Golubovsky '3115 and Parson disclose the method of supra, including further discloses further comprising processing, by the destination application, the augmented electronic data transaction request message. (i.e., the private feed may be an acknowledgement message that the data transaction request has been received and/or that the data transaction request has been processed) (Golubovsky '3460: Paragraph [0012], [0030], [0086]) 
31.	 In claim 4: The combination of Golubovsky '3460, Golubovsky '3115, and Parson disclose the method of supra, including further discloses further comprising: 
receiving, by the network interface coupled with the network, an electronic message data segment including an electronic data transaction request message including an identification number associated with one of the electronic data transaction request messages previously received by the network interface; (i.e, the trade execution message may include a transaction ID that is associated with the aggressing order and an order ID of the resting order that was matched.) and (Golubovsky '3460: Paragraph [0034]) 
modifying, by the destination application, the previously received electronic data transaction request message based on the electronic data transaction request message. (i.e., , transaction identifiers (transaction IDs) are generated for each data transaction request (e.g., a request to buy or sell a security at a price, modify an existing order, cancel an order, etc. . . . ) received by an electronic exchange.)  (Golubovsky '3460: Paragraph [0011], [0012], [0022], [0023]) 
32.	 In claim 5: The combination of Golubovsky '3460, Golubovsky '3115, and Parson disclose the method of supra, including further discloses further comprising:
	receiving, by a message source, an augmented TCP ACK acknowledging receipt of an electronic message data segment, the augmented TCP ACK including an identification number for one of the electronic data transaction request messages associated with the electronic message data segment; and (i.e.,  Such protocols may generate (in correspondence with the exchange) messages for market data feeds.)(Golubovsky '3460: Paragraph [0011], [0012], [0022], [0023],[0034], [0030]) 
generating, by the message source, an identification number for another of the electronic data transaction request messages associated with the electronic message data segment based on the identification number of the one of the electronic data transaction request messages. (i.e, an exchange has plural types of market data feeds that can provide different types of information for customers and their computing systems. In certain example embodiments, messages related to the processing of data transaction requests) (Golubovsky '3115: Paragraph {0012],[0023],[0027], [0029] [0034]) 
33.	In claim 8: The combination of Golubovsky '3460, Golubovsky '3115, and Parson disclose the method of supra, including further discloses wherein augmenting the TCP ACK acknowledging receipt of an electronic message data segment comprises including  (Golubovsky '3460: Paragraph [0011], [0012], [0022], [0023], [0034], [0030]), in the TCP ACK, the generated hardware based identification number associated with the electronic data transaction request message associated with a last ordinal position within the electronic message data segment. (i.e., as part of the pre-normalization function, the IFS may also assign additional sequence numbers. For example, the IFS may assign a per-message, per-symbol sequence number. This would provide a monotonically increasing sequence number for each instrument. These additional timestamps and sequence numbers may be appended to raw message formats or included in the pre-normalized message format, as described above) (Parson: Paragraph [0105], [0106], [0107])
34.	In claim 11: The combination of Golubovsky '3460, Golubovsky '3115, and Parson disclose the method of supra, including further discloses wherein the plurality of electronic message data segments comprise financial messages, and the message sources comprise market participants. (Golubovsky '3115: Paragraph [0036]) 
35.	 In claim 12: The combination of Golubovsky '3460, Golubovsky '3115, and Parson disclose the method of supra, including further discloses wherein the destination application comprises one of an order entry gateway application for use with an exchange operational to match trades using the financial messages or a match engine module including a transaction processor configured to match trades using the financial messages. (Golubovsky '3115: Paragraph [0027], [0032], [0033], [0091])
36.	In claim 13: Golubovsky '3460 discloses,
A computer system for facilitation of processing of electronic message data segments communicated to a destination application via a network from message sources using a communications protocol which generates a transport layer acknowledgement message acknowledging receipt of an electronic message data segment, the computer system comprising: (Golubovsky '3460: Paragraph [0010], [0011],[0012], [0030],[0034], [0084], [0096])
communicate the augmented transport layer acknowledgement message to the message source associated with the electronic message data segment before processing any of the augmented electronic data transaction request messages corresponding to the electronic message data segment which, using a transaction processor associated with the application, attempts to match an electronic data transaction request message with at least one previously received but unsatisfied electronic data transaction request message for a transaction which is counter thereto, and messages indicative of the result thereof are transmitted. (Golubovsky ’3460: Paragraph [0032], [0043], [0047], [0050], [0051])
wherein each of the plurality of electronic message data segments comprises a format for transmission using Transmission Control Protocol (TCP); (Golubovsky '3460: Paragraph [0096], [0102])
substantially immediately upon to receipt of an electronic message data segment before any of the electronic data transaction request messages corresponding to the electronic message data segment are processed by the destination application (i.e.,  processes performed by exchange 100 (e.g., matching, modifying, or canceling orders) in response to submitted data transaction requests may cause electronic data feed manager 115 to generate messages that are transmitted as part of market data feed 113 to other client systems and this information may allow computer systems of the client to perform a correlating process to identifier messages on the electronic market data feeds (e.g., that are public) that may be attributed to data transaction requests from the client) (Golubovsky '3460: Paragraph [0034]),
Golubovsky ’3460 does not disclose,
at least one memory operable to store a plurality of electronic message data segments;
at least one processor configured to cause the system to: 
receive, by a network interface coupled with the network, a plurality of electronic message data segments from the network, wherein each electronic message data segment comprises one or more electronic data transaction request messages arranged in a sequential plurality of ordinal positions from a first position to a last position within the electronic message data segment, each electronic data transaction request message in an electronic message data segment including an instruction to perform a transaction on a data object, a quantity, and a value, each data transaction request message associated with one of the plurality of ordinal positions of the electronic message data segment; 5Application Serial No. 15/470,333LSK Ref. No. 004672-17002A-US 
associate each received electronic message data segment with time signal data indicative of a time the electronic message data segment was received by the network interface;
generate an identification number based on (i) the time signal data associated with the electronic message data segment which comprises the electronic data transaction request message and (ii) the ordinal position associated with the electronic data transaction request message within the electronic message data segment; 
augment the electronic data transaction request message with the generated hardware based identification number; and 
communicate the augmented electronic data transaction request message to the destination application; and 
for each received electronic message data segment: 
augment, by the processor, the TCP ACK to include, in the TCP optional data header, the generated hardware based identification number associated with only one of the electronic data transaction request messages associated with the electronic message data segment; and
generate a transport layer acknowledgement message (TCP ACK) based on the TCP acknowledging receipt of the electronic message data segment, wherein the TCP ACK includes a TCP optional data header; 
However Golubovsky ’3115 discloses,
associate each received electronic message data segment with time signal data indicative of a time the electronic message data segment was received by the network interface; (Golubovsky ‘3115: Paragraph [0004], [0046], [0072], [0096])
communicate the augmented electronic data transaction request message to the application; and (Golubovsky ‘3115: Paragraph [0026], [0027], [0036], [0083])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Golubovsky '3460 and Golubovsky '3115 so that system can associate the electronic message with the time signal and communicate the results to the application via the network interface. The technology herein relates to maintaining a data structure of data processing requests and sending updates regarding handling of the data processing requests by using an electronic data feed. (Golubovsky ‘3115: Paragraph [0002]). According to certain example embodiments, a pre-existing order book data structure may be improved upon by incorporating one or more fields into the data structure and data feed may be modified or adjusted to incorporate the added functionality. (Golubovsky ‘3115: Paragraph [0120], [0122])
The combination of Golubovsky '3460 and Golubovsky ‘3115 does not disclose,
at least one memory operable to store a plurality of electronic message data segments;
at least one processor configured to cause the system to: 
receive, by a network interface coupled with the network, a plurality of electronic message data segments from the network, wherein each electronic message data segment comprises one or more electronic data transaction request messages arranged in a sequential plurality of ordinal positions from a first position to a last position within the electronic message data segment, each electronic data transaction request message in an electronic message data segment including an instruction to perform a transaction on a data object, a quantity, and a value, each data transaction request message associated with one of the plurality of ordinal positions of the electronic message data segment, 5Application Serial No. 15/470,333LSK Ref. No. 004672-17002A-US wherein each of the plurality of electronic message data segments comprises a format for transmission using Transmission Control 5Application Serial No. 15/470,333LSK Ref. No. 004672-17002A-US Protocol (TCP);
generate a hardware based identification number based on (i) the time signal data associated with the electronic message data segment which comprises the electronic data transaction request message and (ii) the ordinal position associated with the electronic data transaction request message within the electronic message data segment; 
augment the electronic data transaction request message with the generated hardware based identification number; and 
for each received electronic message data segment: 
augment, by the processor, the TCP ACK to include, in the TCP optional data header, the generated hardware based identification number associated with only one of the electronic data transaction request messages associated with the electronic message data segment; and
generate a transport layer acknowledgement message (TCP ACK) based on the TCP acknowledging receipt of the electronic message data segment, wherein the TCP ACK includes a TCP optional data header; 
However Parsons discloses,
at least one memory operable to store a plurality of electronic message data segments; (Parsons: Paragraph [0064], [0106],[0147]) 
at least one processor configured to cause the system to: (Parsons: Paragraph [0043])
receive, by a network interface coupled with the network, a plurality of electronic message data segments from the network, wherein each electronic message data segment comprises one or more electronic data transaction request messages (i.e., disclose that an offload processor can be configured to process incoming data packets, where each of at least a plurality of the incoming data packets contain a plurality of financial market data messages, and wherein the financial market data messages comprise a plurality of data fields describing financial market data for a plurality of financial instruments.)(Parsons: Paragraph [0043], [0055] [0090], [0113]) arranged in a sequential plurality of ordinal positions from a first position to a last position within the electronic message data segment, each electronic data transaction request message in an electronic message data segment including an instruction to perform a transaction on a data object, a quantity, and a value, each data transaction request message associated with one of the plurality of ordinal positions of the electronic message data segment; (i.e., received packet contains a sequence number and The IFS can be also be configured to monitor a wide variety of data quality metrics on a per-symbol, per-market basis. A list of data quality metrics includes but is not limited to) 5Application Serial No. 15/470,333LSK Ref. No. 004672-17002A-US (Parsons: Paragraph [0092],[0093], [0097], [0103], [0118], [0123])
for each electronic data transaction request message comprised thereby: (i.e., each incoming data packet has a payload that contains multiple financial market data messages from the same financial market and that a packet may contain one or more market data update messages for one or more financial instruments) (Parson: Paragraph [0044], [0092], [0103])
generate a hardware based identification number based on (i) the time signal data associated with the electronic message data segment which comprises the electronic data transaction request message and (ii) the ordinal position associated with the electronic data transaction request message within the electronic message data segment; (Parson: Paragraph [0105], [0106], [0107])
augment the electronic data transaction request message with the generated hardware based identification number; (i.e., the IFS preferably maintains a mapping table using a tuple such as the IP <source address, destination address, protocol> tuple to identify the feed to which a packet belongs (additional optional members of the tuple may include a source port number, a destination port number, and a transport protocol port number)and (Parsons: Paragraph [0102], [0103], [0105], [0106], [0107])
for each received electronic message data segment: (i.e., The line identification code (LIC) provided in the meta-data associated with the packet allows the IFS to perform the appropriate line arbitration actions for a given packet) (Parson: Paragraph [0046],[0092])
augment, by the processor, the TCP ACK to include, in the TCP optional data header, the generated hardware based identification number associated with only one of the electronic data transaction request messages associated with the electronic message data segment; and (i.e., e IFS must first identify the feed to which a given packet belongs, then retrieve the necessary information about how packets belonging to the given feed are to be handled.)(Parson: Paragraph [0076], [0101],[0102], [0103], [0106])
generate a transport layer acknowledgement message (TCP ACK) based on the TCP acknowledging receipt of the electronic message data segment, wherein the TCP ACK includes a TCP optional data header; (i.e., messages can be combined into an outgoing Ethernet frame with appropriate MAC-level, and optionally IP-level headers where IP headers allows the FPGA in the switch to communicate directly with the FPGA in the NIC, without being constrained to specific communication protocols for example monitoring applications via generated messages including functions that are applicable to feed generation include high-resolution timestamping, rate monitoring, and data quality monitoring) (Parsons: Paragraph [0098] [0099], [0110], [0135] [0144])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Golubovsky '3460, Golubovsky '3115, and Parsons so that system can generate the identification number with one of the electronic data transaction request messages associated with the electronic message data segment then can be matched in with the order in an ordinal position including an instruction with the electronic message data segment. The invention plays a valuable role in generating a new set of customized outgoing data packets from incoming data packets. (Parsons: Paragraph [0043]). Offloading these tasks from traditional platform components and embedding them in network elements may obviate some platform components, improve the performance of some components, reduce the total amount of space and power required by the platform, achieve higher system throughput, and deliver lower latency market data to consuming applications. (Parsons: Paragraph [0011]) 
37.	In claim 14: The combination of Golubovsky '3460, Golubovsky '3115, and Parson disclose the system of supra, including further discloses wherein the processor is further configured to process the augmented electronic data transaction request message (Golubovsky '3460: Paragraph [0012], [0030], [0086]) 
38.	In claim 16: The combination of Golubovsky '3460, Golubovsky '3115, and Parson disclose the system of supra, including further discloses wherein the processor is further configured to: cause the system to receive an electronic message data segment including an electronic data transaction request message including an identification number associated with one of the electronic data transaction request messages previously received by the network interface; and (Golubovsky '3460: Paragraph [0034])
	modify the previously received electronic data transaction request message based on 
the electronic data transaction request message. (Golubovsky '3460: Paragraph [0011], [0012], [0022], [0023])
39.	In claim 17: The combination of Golubovsky '3460, Golubovsky '3115, and Parson disclose the system of supra, including further discloses wherein each electronic data transaction request message includes an instruction to perform a transaction on a data object, a quantity, and a value. (Golubovsky '3460: Paragraph [0026], [0027])
40.	In claim 19: Golubovsky '3460 discloses7Application Serial No. 15/470,333LSK Ref. No. 004672-17002A-US electronic message data segment comprises one or more electronic data transaction request messages arranged in a sequential plurality of ordinal positions from a highest position to a lowest position within the electronic message data segment, each electronic data transaction request message in an electronic message data segment including an instruction to perform a transaction on a data object, a quantity, and a value, each data transaction request message associated with one of the plurality of ordinal positions of the electronic message data segment; (Parsons: Paragraph [0092],[0093], [0097], [0103], [0118], [0123]),a third logic stored in the memory and configured to be executed by the processor to cause the system (Parson: Paragraph [0052], [0064]) to generate, subsequent to receipt of an electronic message data segment, for each electronic data transaction request message comprised thereby, an identification number based on (i) the time signal data associated with the electronic message data segment comprised by the electronic data transaction request message and (ii) the ordinal position associated with the electronic data transaction request message within the electronic message data segment; (Parson: Paragraph [0105], [0106], [0107]) a fourth logic stored in the memory and configured to be executed by the processor (Parson: Paragraph [0052], [0064]) to cause the system to augment each electronic data transaction request message with the generated identification number; (Parsons: Paragraph [0102], [0103], [0105], [0106], [0107])a sixth logic stored in the memory and configured to be executed by the processor (Parson: Paragraph [0052], [0064]) to cause the system to augment, for each received electronic message data segment (Parson: Paragraph [0046],[0092]), a transport layer acknowledgement message generated based on the communications protocol acknowledging receipt of the electronic message data 8Application Serial No. 15/470,333LSK Ref. No. 004672-17002A-US segment to include the generated identification number associated with only one of the electronic data transaction request messages associated with the electronic message data segment; and (Parson: Paragraph [0076], [0101],[0102], [0103], [0106])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Golubovsky '3460, Golubovsky '3115, and Parsons so that system can generate the identification number with one of the electronic data transaction request messages associated with the electronic message data segment then can be matched in with the order in an ordinal position including an instruction with the electronic message data segment. The invention plays a valuable role in generating a new set of customized outgoing data packets from incoming data packets. (Parsons: Paragraph [0043]). Offloading these tasks from traditional platform components and embedding them in network elements may obviate some platform components, improve the performance of some components, reduce the total amount of space and power required by the platform, achieve higher system throughput, and deliver lower latency market data to consuming applications. (Parsons: Paragraph [0011]) 
A system for facilitation of processing of electronic message data segments communicated to a destination application via a network from message sources using a communications protocol which generates a transport layer acknowledgement message acknowledging receipt of an electronic message data segment, the system comprising: (Golubovsky '3460: Paragraph [0010], [0011],[0012], [0030],[0034], [0084], [0096])
a seventh logic stored in the memory and configured to be executed by the processor ( Golubovsky ‘3460: Paragraph [0032] [0088], [0089], [0096]) to cause the system to communicate the augmented TCP ACK to the message source associated with the electronic message data segment, wherein the message source associated with the electronic message data segment receives the augmented TCP ACK before any of the augmented electronic data transaction request messages corresponding to the electronic message data segment are processed by the destination application which, using a transaction processor associated with the destination application, attempts to match an electronic data transaction request message with at least one previously received but unsatisfied electronic data transaction request message for a transaction which is counter thereto, and messages indicative of the result thereof are transmitted.  (Golubovsky ’3460: Paragraph [0032], [0043], [0047], [0050], [0051])
wherein each of the plurality of electronic message data segments comprises a format for transmission using Transmission Control Protocol (TCP); (Golubovsky '3460: Paragraph [0096], [0102])
substantially immediately upon of an electronic message data segment (Golubovsky '3460: Paragraph [0034]),
Golubovsky '3460 does not discloses, 
a first logic stored in a memory and configured to be executed by a processor of a network interface coupled with the network to cause the system to receive a plurality of electronic message data segments from the network, wherein each 7Application Serial No. 15/470,333LSK Ref. No. 004672-17002A-US electronic message data segment comprises one or more electronic data transaction request messages arranged in a sequential plurality of ordinal positions from a first position to a last position within the electronic message data segment, each electronic data transaction request message in an electronic message data segment including an instruction to perform a transaction on a data object, a quantity, and a value, each data transaction request message associated with one of the plurality of ordinal positions of the electronic message data segment, 
a second logic stored in the memory and configured to be executed by the processor to cause the system to associate each received electronic message data segment with time signal data indicative of a time the electronic message data segment was received by the network interface; 
a third logic stored in the memory and configured to be executed by the processor to cause the system (Parson: Paragraph [0052], [0064]) to generate, substantially immediately upon of an electronic message data segment, before any of the electronic data transaction request messages corresponding to the electronic message data segment are processed by the destination application, for each electronic data transaction request message comprised thereby, a hardware based identification number based on (i) the time signal data associated with the electronic message data segment comprised by the electronic data transaction request message and (ii) the ordinal position associated with the electronic data transaction request message within the electronic message data segment; (Parson: Paragraph [0105], [0106], [0107])
a fourth logic stored in the memory and configured to be executed by the processor to cause the system to augment each electronic data transaction request message with the generated hardware based identification number; 
a fifth logic stored in the memory and configured to be executed by the processor to cause the system to communicate the augmented electronic data transaction request message destination to the application; 
a sixth logic stored in the memory and configured to be executed by the processor to cause the system to generate a transport layer acknowledgement message (TCP ACK) based on the TCP acknowledging receipt of the electronic message data segment, and augment, for each received electronic message data segment, the TCP ACK to include, in the TCP optional data header, the generated hardware based identification number associated with only one of the electronic data transaction request messages associated with the electronic message data segment; 
Golubovsky '3115 discloses,
a second logic stored in the memory and configured to be executed by the processor (Golubovsky ‘3115: Paragraph [0005], [0010],[0085], [0086]) to cause the system to associate each received electronic message data segment with time signal data indicative of a time the electronic message data segment was received by the network interface; (Golubovsky ‘3115: Paragraph [0004], [0046], [0072], [0096])
a fifth logic stored in the memory and configured to be executed by the processor (Golubovsky ‘3115: Paragraph [0005], [0010],[0085], [0086]) to cause the system to communicate the augmented electronic data transaction request message to the destination application; (Golubovsky ‘3115: Paragraph [0026], [0027], [0036], [0083])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Golubovsky '3460 and Golubovsky '3115 so that system can associate the electronic message with the time signal and communicate the results to the application via the network interface. The technology herein relates to maintaining a data structure of data processing requests and sending updates regarding handling of the data processing requests by using an electronic data feed. (Golubovsky ‘3115: Paragraph [0002]). According to certain example embodiments, a pre-existing order book data structure may be improved upon by incorporating one or more fields into the data structure and data feed may be modified or adjusted to incorporate the added functionality. (Golubovsky ‘3115: Paragraph [0120], [0122])
The combination of Golubovsky '3460 and Golubovsky ‘3115 does not disclose,
at least one memory operable to store a plurality of electronic message data segments;
at least one processor configured to cause the system to: 
receive, by a network interface coupled with the network, a plurality of electronic message data segments from the network, wherein each electronic message data segment comprises one or more electronic data transaction request messages arranged in a sequential plurality of ordinal positions from a first position to a last position within the electronic message data segment, each electronic data transaction request message in an electronic message data segment including an instruction to perform a transaction on a data object, a quantity, and a value, each data transaction request message associated with one of the plurality of ordinal positions of the electronic message data segment; 5Application Serial No. 15/470,333LSK Ref. No. 004672-17002A-US 
subsequent to receipt of an electronic message data segment, for each electronic data transaction request message: 
generate an identification number based on (i) the time signal data associated with the electronic message data segment which comprises the electronic data transaction request message and (ii) the ordinal position associated with the electronic data transaction request message within the electronic message data segment; 
augment the electronic data transaction request message with the generated identification number; and 
for each received electronic message data segment: 
augment a transport layer acknowledgement message generated based on the communications protocol acknowledging receipt of the electronic message data segment to include the generated identification number associated with only one of the electronic data transaction request messages associated with the electronic message data segment; and
However Parsons discloses,
a first logic stored in a memory and configured to be executed by a processor of a network interface coupled with the network to cause the system to receive a plurality of electronic message data segments from the network (offload processor comprises a reconfigurable logic device such as an FPGA, hardware logic that  can reside in a data distribution network and can be configured to process incoming data packets, where each of at least a plurality of the incoming data packets contain a plurality of financial market data messages)(Parsons: Paragraph  [0043], [0052], [0064], [0113] [0153]), wherein each electronic message data segment comprises one or more electronic data transaction request messages arranged in a sequential plurality of ordinal positions from a first position to a last position within the electronic message data segment, each electronic data transaction request message in an electronic message data segment including an instruction to perform a transaction on a data object, a quantity, and a value, each data transaction request message associated with one of the plurality of ordinal positions of the electronic message data segment; (Parsons: Paragraph [0092],[0093], [0097], [0103], [0118], [0123]) 
a third logic stored in the memory and configured to be executed by the processor to cause the system (Parson: Paragraph [0052], [0064]) to generate before any of the electronic data transaction request messages corresponding to the electronic message data segment are processed by the destination application, for each electronic data transaction request message comprised thereby, a hardware based identification number based on (i) the time signal data associated with the electronic message data segment comprised by the electronic data transaction request message and (ii) the ordinal position associated with the electronic data transaction request message within the electronic message data segment; (Parson: Paragraph [0105], [0106], [0107])
a fourth logic stored in the memory and configured to be executed by the processor (Parson: Paragraph [0052], [0064]) to cause the system to augment each electronic data transaction request message with the generated hardware based identification number; (Parsons: Paragraph [0102], [0103], [0105], [0106], [0107])
a sixth logic stored in the memory and configured to be executed by the processor to cause the system to generate a transport layer acknowledgement message (TCP ACK) based on the TCP acknowledging receipt of the electronic message data segment, and augment, for each received electronic message data segment, the TCP ACK to include, in the TCP optional data header, the generated hardware based identification number associated with only one of the electronic data transaction request messages associated with the electronic message data segment;  (Parson: Paragraph [0046]. [0052], [0064], [0092]) 
 means for generating a transport layer acknowledgement message (TCP ACK) based on the TCP acknowledging receipt of the electronic message data segment, wherein the TCP ACK includes a TCP optional data header; (Parsons: Paragraph [0098] [0099], [0110], [0135] [0144],
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Golubovsky '3460, Golubovsky '3115, and Parsons so that system can generate the identification number with one of the electronic data transaction request messages associated with the electronic message data segment then can be matched in with the order in an ordinal position including an instruction with the electronic message data segment. The invention plays a valuable role in generating a new set of customized outgoing data packets from incoming data packets. (Parsons: Paragraph [0043]). Offloading these tasks from traditional platform components and embedding them in network elements may obviate some platform components, improve the performance of some components, reduce the total amount of space and power required by the platform, achieve higher system throughput, and deliver lower latency market data to consuming applications. (Parsons: Paragraph [0011]) 
41.	In claim 20: Golubovsky '3460 discloses,
A system for facilitation of processing of electronic message data segments communicated to a destination application via a network from message sources using a communications protocol which generates a transport layer acknowledgement message acknowledging receipt of an electronic message data segment, the system comprising: (Golubovsky '3460: Paragraph [0010], [0011],[0012], [0030],[0034], [0084], [0096])
means for communicating the augmented TCP ACK to the message source associated with the electronic message data segment, wherein the message source associated with the electronic message data segment receives the TCP ACK before any of the augmented electronic data transaction request messages corresponding to the electronic message data segment are processed by the destination application which, using a transaction processor associated with the destination application, attempts to match an electronic data transaction request message with at least one previously received but unsatisfied electronic data transaction request message for a transaction which is counter thereto, and messages indicative of the result thereof are transmitted. (Golubovsky ’3460: Paragraph [0032], [0043], [0047], [0050], [0051])
substantially immediately upon receipt of an electronic message data segment, before any of the electronic data transaction request messages corresponding to the electronic message data segment are processed by the destination application (Golubovsky '3460: Paragraph [0034])
wherein each of the plurality of electronic message data segments comprises a format for transmission using Transmission Control Protocol (TCP); (Golubovsky '3460: Paragraph [0096], [0102])

Golubovsky ’3460 does not disclose, 
means for receiving a plurality of electronic message data segments from the network, wherein each electronic message data segment comprises one or more electronic data transaction request messages arranged in a sequential plurality of ordinal positions from a first position to a last position within the electronic message data segment, each electronic data transaction request message in an electronic message data segment including an instruction to perform a transaction on a data object, a quantity, and a value, each data transaction request message associated with one of 9Application Serial No. 15/470,333LSK Ref. No. 004672-17002A-US the plurality of ordinal positions of the electronic message data segment, 
means for associating each received electronic message data segment with time signal data indicative of a time the electronic message data segment was received by the network interface; 
for each electronic data transaction request message: 
means for generating a hardware based identification number based on (i) the time signal data associated with the electronic message data segment which comprises the electronic data transaction request message and (ii) the ordinal position associated with the electronic data transaction request message within the electronic message data segment; 
means for augmenting the electronic data transaction request message with the generated hardware based identification number; and 
means for communicating the augmented electronic data transaction request message to the destination application; and 
for each received electronic message data segment: 
means for augmenting the TCP ACK to include, in the TCP optional header, the generated hardware based identification number associated with only one of the electronic data transaction request messages associated with the electronic message data segment; and
 means for generating a transport layer acknowledgement message (TCP ACK) based on the TCP acknowledging receipt of the electronic message data segment, wherein the TCP ACK includes a TCP optional data header; (Parsons: Paragraph [0098] [0099], [0110], [0135] [0144],

However Golubovsky ‘3115 discloses,
means for associating each received electronic message data segment with time signal data indicative of a time the electronic message data segment was received by the network interface; (Golubovsky ‘3115: Paragraph [0004], [0046], [0072], [0096])
means for communicating the augmented electronic data transaction request message to the destination application; and (Golubovsky ‘3115: Paragraph [0026], [0027], [0036], [0083])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Golubovsky '3460 and Golubovsky '3115 so that system can associate the electronic message with the time signal and communicate the results to the application via the network interface. The technology herein relates to maintaining a data structure of data processing requests and sending updates regarding handling of the data processing requests by using an electronic data feed. (Golubovsky ‘3115: Paragraph [0002]). According to certain example embodiments, a pre-existing order book data structure may be improved upon by incorporating one or more fields into the data structure and data feed may be modified or adjusted to incorporate the added functionality. (Golubovsky ‘3115: Paragraph [0120], [0122])
The combination of Golubovsky '3460 and Golubovsky ‘3115 does not disclose,
means for receiving a plurality of electronic message data segments from the network, wherein each electronic message data segment comprises one or more electronic data transaction request messages arranged in a sequential plurality of ordinal positions from a first position to a last position within the electronic message data segment, each electronic data transaction request message in an electronic message data segment including an instruction to perform a transaction on a data object, a quantity, and a value, each data transaction request message associated with one of 9Application Serial No. 15/470,333LSK Ref. No. 004672-17002A-US the plurality of ordinal positions of the electronic message data segment, wherein each of the plurality of electronic message data segments comprises a format for transmission using Transmission Control Protocol (TCP);
substantially immediately upon receipt of an electronic message data segment, before any of the electronic data transaction request messages corresponding to the electronic message data segment are processed by the destination application,for each electronic data transaction request message: 
means for generating an identification number based on (i) the time signal data associated with the electronic message data segment which comprises the electronic data transaction request message and (ii) the ordinal position associated with the electronic data transaction request message within the electronic message data segment; 
means for augmenting the electronic data transaction request message with the generated hardware based identification number; and 
for each received electronic message data segment: 
means for augmenting the TCP ACK to include, in the TCP optional header, the generated hardware based identification number associated with only one of the electronic data transaction request messages associated with the electronic message data segment; and
However Parsons discloses,
means for receiving a plurality of electronic message data segments from the network, wherein each electronic message data segment comprises one or more electronic data transaction request messages (Parsons: Paragraph [0043], [0055] [0090], [0113]) arranged in a sequential plurality of ordinal positions from a first position to a last position within the electronic message data segment, each electronic data transaction request message in an electronic message data segment including an instruction to perform a transaction on a data object, a quantity, and a value, each data transaction request message associated with one of 9Application Serial No. 15/470,333LSK Ref. No. 004672-17002A-US the plurality of ordinal positions of the electronic message data segment; (Parsons: Paragraph [0092],[0093], [0097], [0103], [0118], [0123])
before any of the electronic data transaction request messages corresponding to the electronic message data segment are processed by the destination application, for each electronic data transaction request message: (Parson: Paragraph [0044], [0092], [0103])
means for generating an identification number based on (i) the time signal data associated with the electronic message data segment which comprises the electronic data transaction request message and (ii) the ordinal position associated with the electronic data transaction request message within the electronic message data segment; (Parson: Paragraph [0105], [0106], [0107])
means for augmenting the electronic data transaction request message with the generated hardware based identification number; and (Parsons: Paragraph [0102], [0103], [0105], [0106], [0107])
for each received electronic message data segment: (Parson: Paragraph [0046],[0092])
means for augmenting the TCP ACK to include, in the TCP optional header, the generated hardware based identification number associated with only one of the electronic data transaction request messages associated with the electronic message data segment; and
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Golubovsky '3460, Golubovsky '3115, and Parsons so that system can generate the identification number with one of the electronic data transaction request messages associated with the electronic message data segment then can be matched in with the order in an ordinal position including an instruction with the electronic message data segment. The invention plays a valuable role in generating a new set of customized outgoing data packets from incoming data packets. (Parsons: Paragraph [0043]). Offloading these tasks from traditional platform components and embedding them in network elements may obviate some platform components, improve the performance of some components, reduce the total amount of space and power required by the platform, achieve higher system throughput, and deliver lower latency market data to consuming applications. (Parsons: Paragraph [0011]) 
 a fourth logic stored in the memory and configured to be executed by the processor (Parson: Paragraph [0052], [0064]) to cause the system to augment each electronic data transaction request message with the generated identification number; (Parsons: Paragraph [0102], [0103], [0105], [0106], [0107])a sixth logic stored in the memory and configured to be executed by the processor (Parson: Paragraph [0052], [0064]) to cause the system to augment, for each received electronic message data segment (Parson: Paragraph [0046],[0092]), a transport layer acknowledgement message generated based on the communications protocol acknowledging receipt of the electronic message data 8Application Serial No. 15/470,333LSK Ref. No. 004672-17002A-US segment to include the generated identification number associated with only one of the electronic data transaction request messages associated with the electronic message data segment; and (Parson: Paragraph [0076], [0101],[0102], [0103], [0106])Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Golubovsky '3460, Golubovsky '3115, and Parsons so that system can generate the identification number with one of the electronic data transaction request messages associated with the electronic message data segment then can be matched in with the order in an ordinal position including an instruction with the electronic message data segment. The invention plays a valuable role in generating a new set of customized outgoing data packets from incoming data packets. (Parsons: Paragraph [0043]). Offloading these tasks from traditional platform components and embedding them in network elements may obviate some platform components, improve the performance of some components, reduce the total amount of space and power required by the platform, achieve higher system throughput, and deliver lower latency market data to consuming applications. (Parsons: Paragraph [0011])
Response to Arguments
42.	With respect to the rejection of claims  1, 2, 4-5, 8, 11-14, and 16-17, 19-20, under § 101, Applicant's arguments have been considered but are not persuasive.
43.	In regards to the Applicants argument that recite that the amended claims, as drafted, are not directed to an abstract idea. The Applicants argument further recite that the claims are directed to, before any of the electronic data transaction request messages corresponding to the electronic message data segment are processed by the destination application, generating unique hardware based identifiers (identification numbers which combine the time of receipt and ordinal position within a segment) for electronic messages contained within a data segment in a specific manner and augmenting an electronic transport layer acknowledgement message with only one of those identifiers (from which the remaining identifiers may be inferred) so as to reduce the data size of the acknowledgment message.
	The Examiner respectfully disagrees. The amended claims 1 and corresponding claims 13, 19, and 20, as drafted, receiving and transmitting network communication through a network interface (i.e., receiving a plurality of electronic message data segments augmenting, communicating the augmented electronic data transaction request message), associating (i.e., associating received electronic message data segment with time signal data indicative of a time the electronic message data segment, generating  an identification number based on the time signal data associated with the electronic message data segment which comprises the electronic data transaction request message, and data transaction request message associated with one of the plurality of ordinal position of the electronic message data segment) , and displaying the data in certain matter ( i.e., an attempt to match an electronic data transaction request message with at least one previously received but unsatisfied electronic data transaction request message for a transaction, and wherein each electronic message data segment comprises  one or more electronic data transaction request messages arranged in a sequential plurality of ordinal positions from a first position to a last position within the electronic message data segment each electronic data transaction request message in an electronic message data segment including an instruction to perform a transaction on a data object, a quantity, and a value, each data transaction request message). The amended claims, as drafted, are directed to steps to describe processing electronic data messages in an ordered pair associated with a generated identification number (i.e. instructions [protocol] for a specific order sequence) which is an abstract idea of Certain Methods of Organizing Human Activity specifically fundamental economic principles or practices (including hedging, insurance, mitigating risk). The Applicant’s specification supports the above conclusion where it recites “data transaction processing system that receives electronic data transaction request messages from client computers including requests to perform transactions on data objects” (Specification: Paragraph [0015]), and “the disclosed embodiments enable the data transaction processing system to generate identification numbers based on hardware timestamp information and transmit same to client computers” (Specification: Paragraph [0018]). Therefore, the amended claims, as drafted, are an abstract idea. 
	In regards to the Applicants argument that recite that the amended claims, as drafted, arguments further recite that the claims are a technical method/improvement to network communications technology which generates and augments a transport layer acknowledgement message of a message segment with minimal additional data without relying on further processing by an application, e.g. it is a purely technological process, so as to transmit the generated data as quickly as possible. The Applications arguments further recite that the application and claims minimize confirmation message transmission latency, with at least one benefit being elimination the loss of control, by providing application-level information on the TCP acknowledgement message. The technical solution of augmenting the TCP ack message allows the system to convey information to the message source sooner, independent of system latency. In addition, the Applicants arguments recite that the amended claims improve the existing TCP/IP protocol, a component of the computer system, to include an identifier in the ACK message. In other words, the claims take a computing technology and augment it, e.g. make it better, for use in the practical application of an exchange computing environment. The Applicant’s arguments further recite that the claims are integrated into a practical application of augmenting an electronic computer network messaging protocol to minimize both the data size and transmission latency of confirmation messages for an electronic trading exchange. 
	The examiner respectfully disagrees. The amended claims are not directed toward a technical solution to a technical problem but toward a business problem for a business solution (i.e. steps describe processing electronic data messages in an ordered pair associated with a generated identification number). This judicial exception is not integrated into a practical application. In particular, the claims recite a network interface, system, network, application, TCP optional data header, memory, and processor'. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Application Specification “in some embodiments, the network interface 210 includes one or  more circuits (such as a baseband processor and/or a wired or wireless  transceiver), and implements layer one, layer two, and/or higher layers for one  or more wired communications technologies (such as Ethernet (IEEE 802.3))  and/or wireless communications technologies (such as Bluetooth, WiFi (IEEE  802.11), GSM, CDMA2000, UMTS, LTE, LTE-Advanced (LTE-A), and/or other  short-range, mid-range, and/or long-range wireless communications  technologies). Transceivers may comprise circuitry for a transmitter and a receiver. The transmitter and receiver may share a common housing and may share some or all of the circuitry in the housing to perform transmission and reception. In some embodiments, the transmitter and receiver of a transceiver may not share any common circuitry and/or may be in the same or separate housings.” (Specification: Paragraph [0031]), and “Various forms of non-transitory, computer-readable media may be involved in carrying data (e.g., sequences of instructions) to a processor. For example, data may be (i) delivered from RAM to a processor; (ii) or instructions for a process may be stored in an instruction register and loaded by a processor. Instructions and/or data may be carried over other types of transmission medium (e.g., wire, wireless, optical, etc.) and/or transmitted according to numerous formats, standards or protocols, such as Ethernet (or IEEE 802.3), SAP, ATP, Bluetooth, and TCP/IP, TDMA, CDMA, 3G, etc.; Such transitory signals may be coupled to non-transitory media (e.g., RAM, a receiver, etc...), thus transitory signals will be coupled to non-transitory media.  The transitory and non-transitory signals, instructions, and/or data, may be encrypted to ensure privacy or prevent fraud in any of a variety of ways well known in the art.” (specification: Paragraph [0022]) (i.e. transmitted accordingly to numerous formats, standards or protocols……TCP/IP)
The claims, as drafted, are using communications protocols (i.e. defining a particular set of instructions to be performed based upon the protocol) for transmitting and receiving network communications directly through the network interface. Those skilled in the art knows that the TCP communication protocol purpose is to handle the processing task to implement the required data segmentation to divide data into segments. Those skilled in the art would know that headers are created with the data segments. The communication protocol (i.e. rules and instructions) directs what information is included in the header (i.e. unique identifier) and how the segments are transmitted and prioritized. Therefore, the additional elements are mere instructions (steps to process a financial transaction (i.e. trading option) based on prioritization) to the judicial exception--- computer-no more than a recitation of the words "apply it". Therefore the amended claims 1, and corresponding claim 13, 19, and 20 do not integrated the judicial exception into a practical application  
In regards Step 2B, the elements are not sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an "inventive concept") to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are not technical improvement or technical solution to a technical problem. The claims 1, 2, 4-5, 8, 11-14, and 16-17, 19-20 are not patent eligible and the claims do not provide significantly more, 
	
44.	With respect to the rejection of claims under § 103 rejection, Applicant's remarks and amendments have been fully considered and are not persuasive. 
The Applicants arguments assert that Neither Golubovsky '3460, Golubovsky '3115, or Parsons disclose " "associating, by a processor of the network interface….. messages indicative of the result thereof are transmitted" (Amendments & Remarks, pgs. 41-51) 
	The examiner respectfully disagree. The rejection is improper. The U.S.C 103 rejection has been updated with the new limitations and amendments. See U.S.C 103 rejections above. 


Conclusion
45.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADINE LOTHERY whose telephone number is (571)272-7985. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L./Examiner, Art Unit 3693                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693